DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This Office Action is in response to Applicant’s amendment filed on January 18, 2021.
Claims 1 - 15 are pending. 
Claims 1, 3, 4, 8, 12, 14-15 are currently amended. 
Claims 12 – 15 are rejected. This rejection is FINAL.

Response to Amendment  

Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action hence the respective rejections/objections have been withdrawn, except for the rejections still maintained in this Office Action.
Claims 1 - 11 are allowable. 
Response to Arguments
Regarding Applicant's arguments about the rejections for claims 1 - 11 under 35 U.S.C §
103, the arguments have been fully considered and are deemed persuasive.




Regarding Applicant's arguments about the rejections for claims 12- 15 under 35 U.S.C §
103, the arguments have been fully considered but are deemed unpersuasive.

Regarding claims 12 and 15 , Applicant argued in substance that (1) the newly added limitation, “different types of elements to perform different functions”  is not taught by the prior arts of record; and (2) the newly added limitations, “predetermined layer processing time duration”/ “predefined layer processing time duration”  are not taught by prior art of the records; 



As per point (1 ), as recited below in this Office Action, reference Bradway teaches in paragraphs [0032], [0002], [0039], [0035], and [0043]  that different types of elements to perform different functions. Unlike claim 1, claims 12 & 15 do not limit the different types of elements to the performance of different functions relating to “forming a layer of powder and selectively solidifying the portions“ only.

As per point (2), as recited in previous Office Action, reference Koitabashi teaches in [0095]
that a predetermined layer processing time duration, as well as scheduling of an ancillary task within the predetermined layer processing time duration. Koitabashi teaches that the predetermined layer processing time duration takes into consideration two factors: 1) necessary time for printing a layer, and 2) additional preparation time for scheduling an ancillary task (e.g., time necessary for cooling the fusion unit), just like Applicant’s claim 12 & 15 (at Spec, para [0020]).  Applicant argues (at Remarks, pg. 4) that “Applicant's claim does not recite a designated start time or a designated finishing time for a print job.” However, Applicant’s Specification (at Spec, para [0054]) undermines this argument “the word "comprising" does not exclude the presence of elements other than those listed in a claim.” In short, Applicant’s claim does not exclude a “designated start time.” Furthermore, Applicant's invention inherently includes a “designated start time” to initiate the “processing apparatus” and “control . . .  each layer of build material being processed within a predetermined/predefined layer processing time duration. “

Furthermore, Applicant failed to include newly added (and persuasive) limitations of claims  1, 3, 4, and 8 in the claims 12 – 15.  The newly added (and persuasive) limitations of claims 1, 3, 4, and 8 

Applicant's arguments for other claims, which depend on the argued patentability of
claim 12, are also respectfully traversed by Examiner based on the reasons recited above.

Therefore, the rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 -15 are rejected under 35 U.S.C. 103 as being unpatentable over Bradway (US Pub. 2016/0311171), in view of Koitabashi (US Pub. US 2007/0071462).

Regarding claim 12, Bradway teaches an apparatus (Bradway; Abstract) comprising: 
different types of elements to perform different functions in an additive manufacturing process (Bradway; para [0032], the printing system 200 can include different maintenance platforms [i.e., different types of elements] that are each operable to perform a different maintenance operation [i.e., different functions]; para [0002], Three-dimensional printing is an additive process in which one or more printheads [i.e.,  one type of element] eject successive layers of material on a substrate in different shapes [i.e., one type of function]; para [0039]; para [0035], The receptacle 212 [i.e., another type of element]  is positioned opposite the second track . . . The receptacle 212 is . . . operable to remove matter from maintenance platforms [i.e., another type of function]; para [0043], vacuum source 404 [i.e., one type of element] configured to generate a vacuum proximate to the tray 306 in order to remove material 402 from the tray [i.e., another type of function]); and 
processing apparatus (Bradway; Fig 1) to: control the plurality of elements to generate a three-dimensional object in a layer-by-layer manner by processing successive layers of build material (Bradway; para [0002]), each layer of build material being processed within a predetermined layer processing time duration [Explanation: the limitation element “each layer of build material being processed within a predetermined layer processing time duration” is not explicitly taught by Bradway and shall be addressed by Koitabashi. See analysis above for limitation elements explicitly taught by Bradway]; and
control the apparatus to perform at least one ancillary task in relation to at least one element of the plurality of elements in accordance with a schedule (Bradway; para [0037], controller 212 can be configured to schedule an operation [i.e., one ancillary task] on a printing station during a period of time . . . For example, the controller 212 can schedule operations at predetermined intervals, after a predetermined number of printing operations, upon detection of a maintenance fault, Such as a clog or contamination, or before or after a particular printing operation), the ancillary task being performed duration during the processing of a single layer or a plurality of layers [Explanation: “being performed within the predetermined layer processing time duration during the processing of a single layer or a plurality of layers” limitation element is not explicitly taught by Bradway and shall be addressed by Koitabashi. See analysis above for limitation elements explicitly taught by Bradway],
but Bradway does not explicitly disclose the processing apparatus to: control the plurality of elements to generate a three-dimensional object in a layer-by-layer manner by processing successive layers of build material, each layer of build material being processed within a predetermined layer processing time duration [Explanation: the limitation element “each layer of build material being processed within a predetermined layer processing time duration” is not explicitly taught by Bradway and shall be addressed by Koitabashi. See analysis above for limitation elements explicitly taught by Bradway]; and control the apparatus to perform at least one ancillary task in relation to at least one element of the plurality of elements in accordance with a schedule, the ancillary task being performed within the predetermined layer processing time duration during the processing of a single layer or a plurality of layers [Explanation: “being performed within the predetermined layer processing time duration during the processing of a single layer or a plurality of layers” limitation element is not explicitly taught by Bradway and shall be addressed by Koitabashi. See analysis above for limitation elements explicitly taught by Bradway].

However, Koitabashi teaches the processing apparatus to: control the plurality of elements to generate a three-dimensional object in a layer-by-layer manner by processing successive layers of build material, each layer of build material being processed within a predetermined layer processing time  duration (Koitabashi; para [0078], [t]he image formation of a reserved printing print job [i.e., a layer] with a designated time [i.e., predetermined layer processing time duration] for starting and finishing the printing; para [0068], Based on the printing information, the print engine unit is activated . . . the formation of the prescribed image [i.e., a layer] is finished . . . at the prescribed time [i.e., predetermined layer processing time duration]); and 
control the apparatus to perform at least one ancillary task in relation to at least one element of the plurality of elements in accordance with a schedule, the ancillary task being performed within the predetermined layer processing time duration during the processing of a single layer or a plurality of layers (Koitabashi; para [0095], Additional preparation time may be added to the necessary time [i.e., predetermined layer processing time duration] for printing to take into consideration preparation time such as the time necessary for the fusion unit 40 to heat up [i.e., ancillary task]. For example, in a case where the preparation time is 30 seconds, the necessary time for printing becomes 4 minutes and 30 seconds. The preparation time may be switched to conform to times such as . . . Time necessary for cooling of the fusion unit 40, time for removal of toner by the cleaning unit 36, and the like may be added to the time necessary for printing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradway to incorporate the teachings of Koitabashi to provide processing of a layer within a predetermined layer processing time duration and scheduling an ancillary task within the predetermined layer processing time duration for a layer. The one of ordinary skill in the art would have been motivated to do so to better monitor the amount of build material available for completing the layers of an object, enabling a user to be notified and take corrective action, if a lack of build material condition is detected during a predetermined layer processing time duration (Koitabashi; paras [0005] – [0007]).

Regarding claim 13,  modified Bradway the apparatus according to claim 12, and Bradway also teaches an apparatus,  wherein the processing apparatus is to determine, based on data relating to the Bradway; para [0024]), whether said ancillary task is to be performed (Bradway; para [0039]).

Regarding claim 14,  modified Bradway the apparatus according to claim 12, wherein the at least one element comprises an agent distributor (Bradway; Fig 2, module 206) to deliver an agent to a portion of a layer of build material in a pattern representing a slice of the three-dimensional object to be generated (Bradway; para [0029], the controller is further configured to operate the ejector head 206 to eject material onto the platform with reference to three-dimensional object data in order to form a three-dimensional object),
wherein the agent distributor (Bradway; Fig 2, module 206) comprises a first set of nozzles and a second set of nozzles (Bradway; para [0002], [E]jector [i.e., agent distributor] heads . . . include an array of ejectors [i.e., first set of nozzles and a second set of nozzles] that are coupled to a Supply of material. Ejectors within a single ejector head can be coupled to different sources of material or each ejector head can be coupled to different sources of material to enable all of the ejectors in an ejector head to eject drops of the same material), and
 wherein the processing apparatus is to control the apparatus to perform an ancillary task on the first set of nozzles (Bradway; para [0023]) within the predetermined layer processing time duration for a first layer of build material (Koitabashi; paras [0078] & [0095]) and to perform the ancillary task on the second set of nozzles (Bradway; para [0023]) within the predetermined layer processing time duration for a second layer of build material (Koitabashi; paras [0078] & [0095]).

Regarding claim 15, Bradway teaches an apparatus (Bradway; Abstract) a non-transitory machine readable storage medium containing instructions which, when executed by a processor, cause the processor to:
different types of components of an additive manufacturing apparatus to process successive layers of build material, the additive manufacturing apparatus for generating a three-dimensional object in a layer-by-layer process (Bradway; para [0032], the printing system 200 can include different maintenance platforms [i.e., different types of components] that are each operable to perform a different maintenance operation; para [0002], Three-dimensional printing is an additive process in which one or more printheads [i.e.,  one type of component] eject successive layers of material on a substrate in different shapes; para [0039]; para [0035], The receptacle 212 [i.e., another type of component]  is positioned opposite the second track . . . The receptacle 212 is . . . operable to remove matter from maintenance platforms; para [0043], vacuum source 404 [i.e., one type of component] configured to generate a vacuum proximate to the tray 306 in order to remove material 402 from the tray),
wherein each layer of build material is processed within a predefined layer processing time duration [Explanation: the limitation element “each layer of build material is processed within a predefined layer processing time” is not explicitly taught by Bradway and shall be addressed by Koitabashi. See analysis above for limitation elements explicitly taught by Bradway]; and
control the apparatus to perform at least one maintenance operation in relation to at least one component of the plurality of components, in accordance with a maintenance operation plan (Bradway; para [0037], controller 212 can be configured to schedule an operation [i.e., one maintenance operation] on a printing station during a period of time . . . For example, the controller 212 can schedule operations at predetermined intervals, after a predetermined number of printing operations, upon detection of a maintenance fault, Such as a clog or contamination, or before or after a particular printing operation);
wherein the maintenance operation plan is such that the at least maintenance operation is completed within the predefined layer processing time duration for a single layer of build material or for Explanation: “the maintenance operation plan is such that the at least maintenance operation is completed within the predefined layer processing time duration for a single layer of build material or for multiple layers of build material” limitation element is not explicitly taught by Bradway and shall be addressed by Koitabashi. See analysis above for limitation elements explicitly taught by Bradway],
but Bradway does not explicitly disclose wherein each layer of build material is processed within a predefined layer processing time duration [Explanation: the limitation element “wherein each layer of build material is processed within a predefined layer processing time duration” is not explicitly taught by Bradway and shall be addressed by Koitabashi. See analysis above for limitation elements explicitly taught by Bradway]; and wherein the maintenance operation plan is such that the at least maintenance operation is completed within the predefined layer processing time duration for a single layer of build material or for multiple layers of build material [Explanation: “the maintenance operation plan is such that the at least maintenance operation is completed within the predefined layer processing time duration for a single layer of build material or for multiple layers of build material” limitation element is not explicitly taught by Bradway and shall be addressed by Koitabashi. See analysis above for limitation elements explicitly taught by Bradway].

However, Koitabashi teaches the wherein each layer of build material is processed within a predefined layer processing time duration (Koitabashi; para [0078], [t]he image formation of a reserved printing print job [i.e., a layer] with a designated time [i.e., predefined layer processing time] for starting and finishing the printing; para [0068], Based on the printing information, the print engine unit is activated . . . the formation of the prescribed image [i.e., a layer] is finished . . . at the prescribed time [i.e., predefined layer processing time]); and 
Koitabashi; para [0095], Additional preparation time may be added to the necessary time [i.e., predefined layer processing time duration] for printing to take into consideration preparation time such as the time necessary for the fusion unit 40 to heat up [i.e., maintenance operation]. For example, in a case where the preparation time is 30 seconds, the necessary time for printing becomes 4 minutes and 30 seconds. The preparation time may be switched to conform to times such as . . . Time necessary for cooling of the fusion unit 40, time for removal of toner by the cleaning unit 36, and the like may be added to the time necessary for printing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradway to incorporate the teachings of Koitabashi to provide processing of a layer within a predefined layer processing time duration and scheduling a maintenance operation within the predefined layer processing time duration for a layer. The one of ordinary skill in the art would have been motivated to do so to better monitor the amount of build material available for completing the layers of an object, enabling a user to be notified and take corrective action, if a lack of build material condition is detected during a predefined layer processing time duration (Koitabashi; paras [0005] – [0007]).

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115